GAMBLE, Judge,
delivered the opinion of the court.
1. The only question presented in this caséis, whether a bill of exchange or promissory note, made payable to a married woman, may be endorsed by her, so as to transfer the title thereto, when her husband is present, giving his assent to her act. This will appear to be the precise question in the case upon examining the statement, for the evidence conclusively showed the presence and assent of the husband.
It is not supposed that, upon this question, there can be any doubt. In Story on Bills, sec. 92, it is said, “if a bill be made payable, or endorsed to a married woman, or her order, it becomes immediately, by operation of law, payable to the husband or his order, and he may, at his election, endorse it, or negotiate it, or sue upon it in his own name, or he may sue upon it in the joint names of himself and his wife, or he may allow her to endorse or negotiate it in her own name.” The *301authorities cited sustain the position of the author, that the married woman may, by the authority of her husband, endorse the bill in her own name. The instructions asked by defendant were properly refused. Let the judgment be affirmed.